

Exhibit 10.8


This instrument is subject to the terms of Subordination Agreements in favor of
Sovereign Bank and Lampe, Conway & Co., LLC, respectively, which Subordination
Agreements are each incorporated herein by reference. Notwithstanding any
contrary statement contained in the within instrument, no payment on account of
the principal or interest thereof shall become due or be paid except in
accordance with the terms of such Subordination Agreements.

 
AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE



 
Cherry Hill, New Jersey
$9,754,465
September 3, 2010



FOR VALUE RECEIVED, Access to Money, Inc., a Delaware corporation (f/k/a TRM
Corporation, an Oregon corporation) (“Maker”), promises to pay to Douglas
Falcone (“Payee”), in lawful money of the United States of America, the
principal sum of Nine Million Seven Hundred Fifty Four Thousand Four Hundred
Sixty Five dollars ($9,754,465), together with interest in arrears on the unpaid
principal balance as set forth below. Interest shall be calculated on the basis
of a year of 365 days and charged for the actual number of days elapsed.
 
This Note amends and restates that certain Subordinated Promissory Note, dated
April 18, 2008, which was executed and delivered pursuant to and in accordance
with the terms and conditions of the Stock Purchase Agreement, dated April 18,
2008, by and between Maker and Payee (the “Agreement”) and is subject to the
terms and conditions of the Agreement, which are, by this reference,
incorporated herein and made a part hereof. Capitalized terms used in this Note
without definition shall have the respective meanings set forth in the
Agreement.


The loan shall bear interest at a rate per annum equal to (i) for each period
commencing on either April 18 or October 18 of each year and ending six months
thereafter (an “Interest Period”), on which the Maker pays all accrued and
unpaid interest on the loan in cash, 7.00% per annum plus the Additional
Percentage (as defined below) and (ii) for each other Interest Period, 10.00%
per annum plus the Additional Percentage.
 
For purposes of this Note, “Additional Percentage” shall mean (i) 0.00% on and
after the date of this Note but prior to the first anniversary of the date of
this Note (ii) 0.25% on and after the first anniversary of the date of this Note
but prior to the second anniversary of the date of this Note; (iii) 1.00% on and
after the second anniversary of the date of this Note but prior to the third
anniversary of the date of this Note; (iv) 2.50% on and after the third
anniversary of the date of this Note but prior to the fourth anniversary of the
date of this Note or (v) 5.00% on and after the fourth anniversary of the date
of this Note.

 

--------------------------------------------------------------------------------

 
 
1.
PAYMENTS



1.1
PRINCIPAL AND INTEREST



The principal amount of this Note, together with accrued but unpaid interest and
all other amounts payable under this Note shall be due and payable on October 3,
2015 (the “Maturity Date”). Interest on the unpaid principal balance of this
Note shall be due and payable semiannually in arrears 50 days following the end
of each Interest Period.


1.2
MANNER OF PAYMENT



All payments of principal and interest on this Note shall be made by wire
transfer of immediately available funds to an account designated by Payee in
writing. If any payment of principal or interest on this Note is due on a day
that is not a Business Day, such payment shall be due on the next succeeding
Business Day, and such extension of time shall be taken into account in
calculating the amount of interest payable under this Note. “Business Day” means
any day other than a Saturday, Sunday or legal holiday in the State of New
Jersey.


1.3
SUBORDINATION



Payee hereby agrees that until the amounts owed pursuant to (i) the Loan and
Security Agreement, dated September 3, 2010, by and among Maker, Sovereign Bank
(“Sovereign”) and certain of Maker’s subsidiaries (the “Sovereign Facility”),
and (ii) the Amended and Restated Loan and Security Agreement, dated September
3, 2010, by and among Maker, LC Capital Master Fund, Ltd., Cadence Special
Holdings II, LLC, Lampe, Conway & Co., LLC, as administrative and collateral
agent (“Lampe”, and together with Sovereign, collectively, the “Senior Lenders”)
and certain of Maker’s subsidiaries (the “Lampe II Facility”, and together with
the Sovereign Facility, each, a “Senior Facility” and collectively, the “Senior
Facilities”), have been indefeasibly paid in full in cash, and notwithstanding
anything to the contrary in this Note or any other agreement related hereto
(other than Section 7.5 of the Agreement), all rights of payment or enforcement
in favor of Payee under this Note and all other obligations of Maker to Payee
under this Note, shall in all respects be, and effective immediately hereby are,
subject, subordinate, and junior, in right of payment and enforcement, to the
prior indefeasible payment of the Senior Facilities in full in cash; provided,
however, that so long as no default or event of default under any Senior
Facility has occurred and is continuing, Payee may receive payments from Maker
in accordance with this Note. In the event of any payment or distribution of
assets of any kind or character, whether in cash, property, or securities, upon
the dissolution, winding up, or total or partial liquidation or reorganization,
readjustment, arrangement, or similar proceeding relating to Maker or its
subsidiaries, or any of their property, whether voluntary or involuntary, or in
bankruptcy, insolvency, receivership, arrangement, or similar proceedings or
upon an assignment for the benefit of creditors, or upon any other marshaling or
composition of the assets and liabilities of Maker or its subsidiaries, or
otherwise (such events, collectively, the “Insolvency Events”): (i) all amounts
owing on account of the Senior Facilities shall first be indefeasibly paid in
full in cash before any payment or distribution on account of Payee may be
received by or on behalf of Payee; and (ii) to the extent permitted by
applicable law, any payment or other distribution on account of Payee to which
it would be entitled but for the provisions hereof, shall be paid or delivered
by the trustee in bankruptcy, receiver, assignee for the benefit of creditors,
or other liquidating agent making such payment or distribution directly to the
Senior Lenders under the Senior Facilities, for application to the payment of
the Senior Facilities, in accordance with clause (i), after giving effect to any
concurrent payment or distribution or provision therefor to the Senior Lenders
under the Senior Facilities, in respect of such Senior Facilities; provided,
however, that so long as no default or event of default under either Senior
Facility has occurred and is continuing, Payee may receive payments from Maker
in accordance with this Note. Notwithstanding anything in this Note or any other
agreement related hereto to the contrary, until the Senior Facilities are each
indefeasibly repaid in full in cash, if a default or event of default has
occurred and is continuing under either Senior Facility, (y) Maker shall not
make, and Payee agrees not to accept or receive, directly or indirectly, any
payment (whether of principal or interest) or other distribution on account of
Payee, and (z) Payee further agrees that the failure to pay when otherwise due
any amount that would be payable to Payee but for this Section, shall not, in
and of itself, constitute a default of Maker’s under this Note.

 
2

--------------------------------------------------------------------------------

 

1.4
OPTIONAL PREPAYMENT



Maker may, without premium or penalty, at any time and from time to time, but
subject to Section 1.3, prepay all or any portion of the outstanding principal
balance due under this Note, provided that each such prepayment is accompanied
by accrued interest on the amount of principal prepaid calculated to the date of
such prepayment.


1.5
MANDATORY PREPAYMENT



In the event of a Change of Control, but subject to Section 1.3, Maker shall pay
Payee the outstanding principal and interest due on this Note. “Change of
Control” shall mean:
 
(a)        the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Maker and its subsidiaries taken as a whole, to any “person” (as that term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”));
 
(b)        the consummation of any transaction (including, without limitation,
any merger or consolidation) the result of which is that any “Person” (as that
term is defined in Rule 13d-3 under the Exchange Act), becomes the “Beneficial
Owner” (as that term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 35% of the voting stock of Maker; or
 
(c)        Maker consolidates or merges with or into another Person or any
Person consolidates or merges with or into Maker, in either case under this
clause (c), in one transaction or a series of related transactions in which
immediately after the consummation thereof Beneficial Owners (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of voting stock representing
in the aggregate a majority of the total voting power of the voting stock of
Maker immediately prior to such consummation are not Beneficial Owners, directly
or indirectly, of voting stock representing a majority of the total voting power
of the voting stock of Maker or the surviving or transferee Person immediately
following such consummation.

 
3

--------------------------------------------------------------------------------

 


2.
DEFAULTS



2.1
EVENTS OF DEFAULT



The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default hereunder (“Event of Default”):
 
(a)        If Maker shall fail to pay when due any payment of principal or
interest on this Note and such failure continues for fifteen (15) days after
Payee notifies Maker thereof in writing.
 
(b)        If, pursuant to or within the meaning of the United States Bankruptcy
Code or any other federal or state law relating to insolvency or relief of
debtors (a “Bankruptcy Law”), Maker shall (i) commence a voluntary case or
proceeding; (ii) consent to the entry of an order for relief against it in an
involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due.
 
(c)        If a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against Maker in an involuntary case;
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of Maker's properties; (iii) orders the liquidation
of Maker, and in each case the order or decree is not dismissed within 60 days
or (iv) if Maker makes an assignment for the benefit of creditors.
 
2.2
NOTICE BY MAKER



Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default.


2.3
REMEDIES

 
Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, exercise
any and all rights and remedies available to it under applicable law, including,
without limitation, the right to collect from Maker all sums due under this
Note. Maker shall pay all reasonable costs and expenses incurred by or on behalf
of Payee in connection with Payee’s exercise of any or all of its rights and
remedies under this Note, including, without limitation, reasonable attorneys’
fees.

 
4

--------------------------------------------------------------------------------

 
 
3.
MISCELLANEOUS

 
3.1
WAIVER

 
The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege by Payee will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right of Payee arising out of this Note can be discharged by Payee, in
whole or in part, by a waiver or renunciation of the claim or right unless in a
writing signed by Payee; (b) no waiver that may be given by Payee will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on Maker will be deemed to be a waiver of any obligation of
Maker or of the right of Payee to take further action without notice or demand
as provided in this Note. Maker hereby waives presentment, demand, protest and
notice of dishonor and protest. Maker also hereby waives trial by jury in any
judicial proceeding brought by either party with respect to this Note.
 
3.2
NOTICES



Any notice required or permitted to be given hereunder shall be given in
accordance with Section 10.3 of the Agreement.


3.3
SEVERABILITY



If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.


3.4
SECURITY INTEREST



This Note may be secured in the future by a pledge of 100% of the Capital Stock
in accordance with a separate Pledge, Security and Escrow Agreement of even date
herewith.


3.5
GOVERNING LAW



This Note will be governed by and construed under the laws of the State of New
Jersey without regard to conflicts-of-laws principles that would require the
application of any other law.


3.6
PARTIES IN INTEREST



This Note shall not be assigned or transferred by Payee without the express
prior written consent of Maker. Subject to the preceding sentence, this Note
will be binding in all respects upon Maker and inure to the benefit of Payee and
its successors and assigns.


3.7
SECTION HEADINGS; CONSTRUCTION

 
The headings of Sections in this Note are provided for convenience only and will
not affect its construction or interpretation. All references to “Section” or
“Sections” refer to the corresponding Section or Sections of this Note unless
otherwise specified. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words “hereof” and “hereunder” and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof,
the words “including” or “includes” do limit the preceding words or terms and
the word “or” is used in the inclusive sense.


[SIGNATURE APPEARS ON FOLLOWING PAGE]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed by the parties hereto as of the
date first stated above.
 

 
ACCESS TO MONEY, INC.
       
By:
/s/ Michael Dolan
 
Name: Michael Dolan
 
Title: CFO
       
For the purposes of Section 1.3 only:
     
/s/ Douglas Falcone
 
Douglas Falcone

 
 
6

--------------------------------------------------------------------------------

 